          Case 1:20-cr-00075-DMT Document 63 Filed 12/22/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                        )
                                                 )
                Plaintiff,                       )        ORDER GRANTING AMENDED
                                                 )        MOTION FOR FURLOUGH
        vs.                                      )
                                                 )
Kasondra Kaye Grant,                             )        Case Nos. 1:20-cr-075 and 3:20-cr-042
                                                 )
                Defendant.                       )

        On December 16, 2020, the Court issued an order granting Defendant's furlough request and

authorizing Defendant to travel to North Dakota and stay with her mother, Tanya Grant, from

December, 27, 2020, until January 2, 2021, the date by which is to have returned to the Springboard

Recovery Clinic ("Springboard") in Scottsdale, Arizona. (Case No. 1:20-cr-075, Doc. No. 61; Case No.

3:20-cr-042, Doc. No. 538).

        On December 21, 2020, Defendant filed an Amended Motion for Furlough. (Case No.

1:20-cr-075, Doc. No. 62; Case No. 3:20-cr-042, Doc. No. 549). She requests that the Court amend

its previous order to permit her to travel to North Dakota on December 26, 2020. There being no

objection from the United States, the court GRANTS Defendant's motion. (Case No. 1:20-cr-075, Doc.

No. 62; Case No. 3:20-cr-042, Doc. No. 549). Defendant is authorized to travel to North Dakota on

December 26, 2020. While on temporary release, defendant shall: (1) reside with her mother; (2) not

consume any alcohol or controlled substances; (3) submit to a urinalysis or any other required testing; and

(4) not violate any local, state, or federal laws. Defendant shall return to Springboard by January 2, 2021.

Upon her return to Springboard, Defendant shall immediately contact USPO Baily Kruger at (701) 630-

2295.

                                                     1
  Case 1:20-cr-00075-DMT Document 63 Filed 12/22/20 Page 2 of 2




IT IS SO ORDERED.

Dated this 22nd day of December, 2020.

                                   /s/ Clare R. Hochhalter
                                   Clare R. Hochhalter, Magistrate Judge
                                   United States District Court




                                         2
